The Honorable Eugene "Bud" Canada State Senator 106 Meyer Building Hot Springs, Arkansas 71901
Dear Senator Canada:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act which is codified as Ark. Stat. Ann. 12-2801, et seq. (Repl. 1979 and Cum. Supp. 1985).  You have asked, specifically, whether the Arkansas Council of Community Mental Health Centers, Inc. ("ACCMHC") is subject to the provisions of the Act.
The answer to your question is yes.
According to the information attached to your request, the facts are as follows: The ACCMHC is a non-profit corporation registered with the Arkansas Secretary of State.  ACCMHC is funded through dues, grants, fees and miscellaneous receipts. Additionally, the ACCMHC conducts educational seminars in cooperation with the Arkansas Department of Human Services.  State funds are used to support the cooperative seminars but are kept in a separate bank account.  At the conclusion of the program, the remaining funds are transferred to the ACCMHC general treasury.
As a general rule, private entities are not subject to the provisions of the FOIA.  However, we need look no further than the language of the Act in this instance to determine that the ACCMHC is subject to the Act.  Ark. Stat. Ann. 12-2803, in delineating to whom the FOIA applies, states in pertinent part:
   . . . or any other agency wholly or partially supported by public funds or expending public funds.
Since the ACCMHC transfers the funds remaining in the seminar account to the organization's general treasury, it is my opinion that the ACCMHC is supported partially by public funds, therefore triggering the provisions of the Freedom of Information Act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.